Title: To Benjamin Franklin from Sartine, 9 June [i.e., July] 1780
From: Sartine, Antoine-Raymond-Gualbert-Gabriel de
To: Franklin, Benjamin


A Versailles le 9. Juin [i.e., July] 1780.
Je reçois, Monsieur, votre Lettre du 8. de ce mois au sujet de l’Equipage du Corsaire l’Union Americaine, detenu à St. Malo; je donne les Ordres que vous me demandès pour que cet Equipage soit laissé à la Disposition du Capitaine et pour que celuicy ait la liberté de renprendre la Mer avec son Bâtiment.
J’ai l’honneur d’etre avec une parfaite Considération, Monsieur, votre très humble et très obeissant Serviteur.
(signé) De Sartine.
M. Franklin.
